DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,738 (US 11,181,738 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a head up display arrangement for a motor vehicle, the arrangement comprising: a first body including: a picture generation unit configured to produce a light field that is reflected off of a windshield of the motor vehicle such that the light field is visible to a human driver of the motor vehicle as a virtual image; and at least one arcuate recess and/or at least one projection; and a second body configured to be fixed to a frame of the motor vehicle, the second body including: at least one recess positioned and sized to receive a respective said projection of the first body; and/or at least one projection positioned and sized to be received in a respective said arcuate recess of the first body; the first body includes a pair of arcuate slots, the slots being disposed on opposite sides of the picture generation unit; the first body includes a pair of projections, the projections being disposed on opposite sides of the picture generation unit; the arcuate recess comprises an arcuate through-slot; the arcuate recess comprises an arcuate groove in a face of the first body and/or a face of the second body; the projection comprises a pin; the second body includes a window sized and positioned to enable the light field to pass therethrough; a head up display method for a motor vehicle, said method comprising: using a picture generation unit to produce a light field that is reflected off of a windshield of the motor vehicle such that the light field is visible to a human driver of the motor vehicle as a virtual image; providing a first body including: the picture generation unit; and at least one arcuate recess and/or at least one projection; fixing a second body to a frame of the motor vehicle, the second body including: at least one arcuate recess if the first body includes the at least one projection; and/or at least one projection if the first body includes the at least one recess; mating the first body and the second body together such that each said projection is received in a respective said arcuate recess; rotating the first body relative to the second body until the virtual image is in a desired rotational position; and fixing the first body relative to the frame of the motor vehicle after the rotating step; the first body includes a pair of arcuate slots, the slots being disposed on opposite sides of the picture generation unit; the first body includes a pair of projections, the projections being disposed on opposite sides of the picture generation unit; the arcuate recess comprises an arcuate through-slot; the arcuate recess comprises an arcuate groove in either a face of the first body and/or a face of the second body; the projection comprises a pin; the second body includes a window, the method further comprising emitting the light field through the window before the light field is reflected by the windshield; the first body is fixed relative to the frame of the motor vehicle by screwing the first body to the second body; a head up display arrangement for a motor vehicle, the arrangement comprising: at least one mirror; a windshield; a first body including: a picture generation unit configured to produce a light field that is reflected off of the at least one mirror and the windshield such that the light field is visible to a human driver of the motor vehicle as a virtual image; and at least one arcuate recess and/or at least one projection; and a second body configured to be fixed to a frame of the motor vehicle, the second body including a window configured to allow the light field to pass through the window before the light field is reflected by the at least one mirror, the second body further including: at least one arcuate recess positioned and sized to receive a respective said projection of the first body; and/or at least one projection positioned and sized to be received in a respective said arcuate recess of the first body; the first body includes a pair of arcuate slots, the slots being disposed on opposite sides of the picture generation unit; the first body includes a pair of projections, the projections being disposed on opposite sides of the picture generation unit; the arcuate recess comprises an arcuate through-slot and the arcuate recess comprises an arcuate groove in either a face of the first body or a face of the second body.
Allowable Subject Matter
Claims 1-20 will be allowed if earlier non-statutory double patenting rejection is successfully overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art HAN et al. (US 20160266391 A1) teaches a head up display (HUD) for a vehicle may include: an aspheric mirror configured to reflect an HUD picture to a windshield; a picture generation unit (PGU) configured to directly project the HUD picture on the aspheric mirror; and a control unit configured to calculate a display level of the HUD picture to be displayed on the windshield, based on eye level information of a driver, and control the PGU to output the HUD picture at a position and area corresponding to the calculated display level;
- Prior Art Lee (US 20050163558 A1) teaches a rotating apparatus for a liquid crystal display comprises: a main body provided with a mounting recess having a predetermined radius of curvature; a liquid crystal display provided, at its bottom surface, with a curved portion corresponding to the mounting recess so that the curved portion rotates in surface contact with the surface of the mounting recess; and an angle regulator for guiding the rotation, in a predetermined direction, of the LCD and setting a position of the LCD when rotated to a predetermined position. The angle regulator includes: a plurality of bosses protruding from the bottom surface of the LCD; guide holes formed along a curvature of the mounting recess so as to form passageways through which the bosses are rotated; guide rails protruding from both sides of the guide holes toward the bottom surface of the mounting recess; and sliders which slide along the guide rails and engage the bosses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882